                                                     Entered on Docket
                                                     October 11, 2018
                                                     EDWARD J. EMMONS, CLERK
                                                     U.S. BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA


 1   MARIANNE MALVEAUX, CA SBN 225657
     P.O. Box 21144             The following constitutes the order of the Court.
 2
     El Sobrante, CA 94820      Signed: October 11, 2018
 3   TEL. (510) 224-4783
     FAX (510) 275-0302
 4                                             ________________________________________
     Attorney for Debtor JOSE LOZA             Charles Novack
 5                                             U.S. Bankruptcy Judge

 6

 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10   IN RE                                               )   CHAPTER 13
                                                         )
11   JOSE LOZA                                           )   Main Case No.: 18-42125
                                                         )
12                                                       )   ORDER GRANTING REFERRAL TO
      Debtor.                                            )   MORTGAGE MODIFICATON MEDIATION
13                                                       )   PROGRAM
14                                                       )
                                                         )
15

16           On October 5, 2018 Debtor JOSE LOZA, filed a Motion for Referral to the

17   Mortgage Modification Mediation Program (DKT. No. 30) (the “Motion”).

18           Upon due consideration, and for good cause shown, the Court hereby orders as follows:
             1.    The Motion is granted.
19
             2.     JOSE LOZA the Debtor and RUSHMORE LOAN MANAGEMENT SERVICES
20                  (the “Lender”) are required to participate in the Mortgage Modification Program
21                 (the “MMM Program”) in good faith.

22           3.     Susan Terrado, Esq (the “Mediator”) is designated to serve as the MMM Program

23   mediator in this case.

24           4.     The current procedures and deadlines set forth in the Mortgage Modification

25   Mediation Program Procedures (the “MMM Procedures”) attached hereto as EXHIBIT A are

26   incorporated in this Order.

27

28                                         *** END OF ORDER***


Case: 18-42125      Doc# 33        Filed: 10/11/18     Entered: 10/11/18 15:32:25      Page 1 of 14
 1
                                       EXHIBIT A
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                               -1-
                                     MOTION FOR REFERRAL TO MORTGAGE
Case: 18-42125   Doc# 33   Filed:   10/11/18  Entered:
                                     MODIFICATION      10/11/18
                                                  MEDIATION     15:32:25
                                                             PROGRAM       Page 2 of 14
             Mortgage Modification Mediation (MMM) Program Procedures
              United States Bankruptcy Court, Northern District of California

           1.       Purpose. These procedures and forms implement the Mortgage
   Modification Mediation Program (“MMM Program”) established under General Order
   29. This program is designed to function as a forum for individual debtors to explore
   mortgage modification options with their lenders for real property in which they have an
   interest or are obligated on the promissory note or mortgage. The goal of the MMM
   Program is to facilitate communication and exchange of information in a confidential
   setting and encourage the parties to finalize a feasible and beneficial agreement under the
   supervision of the United States Bankruptcy Court for the Northern District of California.
   Options available under the MMM Program include modification of a mortgage or
   surrender of real property owned by an individual debtor.

          2.     Definitions. The following definitions shall be applicable to the
   procedures described herein.

                  A.     Debtor: includes both debtors when a joint petition has been filed.
                 B.     Lender: shall be deemed the current beneficiary and payee of the
   promissory note secured by the deed of trust and/or its mortgage servicing agent.

                   C.     Required Parties: include, when applicable, Debtor, Debtor’s
   attorney, Lender, Lender’s California legal counsel, any co-obligor, co-borrower or third-
   party obligor, and the mediator. A Required Party may be excused from the MMM
   Program upon approval of the Bankruptcy Court.

           3.       MMM Portal and Document Preparation Software. In an effort to
   expedite the exchange of information between Debtor and Lender, the Court has
   mandated the use of a secure online portal (the “MMM Portal”) and an online program
   that facilitates the preparation of Debtor’s loan modification package (the “Document
   Preparation Software”). The current Document Preparation Software vendor approved
   by the Court is Default Mitigation Management, LLC (“DMM”), whose software can be
   obtained at www.documods.com. In the event that other vendors are approved by the
   Court, those vendors will be listed on the Court’s website. Submitting documents to the
   MMM Portal provides transparency in the mortgage modification process by making
   information immediately available to all parties through a secure internet website. The
   use of the Document Preparation Software further ensures that the initial submission to
   Lender is complete and accurate and should expedite Lender’s review. The use of the
   MMM Portal and the Document Preparation Software eliminates the need for multiple
   submissions of documents that were not received and unnecessary delay based upon
   incomplete documentation.

           Unless otherwise permitted by the Court, all written communication between the
   Required Parties regarding the mediation shall be sent exclusively through the MMM
   Portal. The current MMM Portal provider approved by the Court is managed and
   maintained by DMM, which can be accessed at www.dclmwp.com. Free training on the
   use of the MMM Portal shall be available to all attorneys and lenders. The Court’s
   webpage on MMM also includes MMM Portal training materials on mortgage
   modification, including contact information for the MMM Portal vendor and information
   on the Document Preparation Software. Any litigated matters incidental to the mediation
   shall be considered separate matters and not subject to the MMM Portal communication

                                                    1                         VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33     Filed: 10/11/18    Entered: 10/11/18 15:32:25         Page 3 of 14
   requirement. For example, a motion to compel mediation or motions related to discovery
   shall be filed in the main bankruptcy case and not through the MMM Portal.
       4.     Debtors Eligible to Participate. To be eligible to participate in the
   MMM Program, Debtor must:

                   A.     Be an individual;
                   B.     With a case currently pending under Title 11, Chapter 13, of the
   United States Code in the Oakland, San Francisco, Santa Rosa or San Jose Divisions;
                   C.     Use the Northern District of California Model Chapter 13 Plan
   adopted on August 1, 2013;
                   D.     Set aside the applicable Document Preparation Software fee
   ($40.00), the applicable MMM Portal submission fee ($40.00), and one-half (1/2) of the
   mediator’s fee ($300.00); and
                   E.     Determine that mortgage modification is feasible such that Debtor
   has sufficient monthly disposable income to make a Chapter 13 Plan payment that
   includes a modified mortgage payment (typically required to be) at least thirty one
   percent (31%) of Debtor’s gross monthly income (exclusive of applicable Trustee’s fees)
   or such other amount designated by Lender for the real property subject to the MMM
   Program.

           5.      Request for Referral to MMM. Either Debtor or Lender may seek
   referral to the MMM Program.

                 A.      By Debtor.

                           (i)    Complete Document Preparation Software. Prior to filing a
   Motion For Referral to Mortgage Modification Mediation Program (Form ND-MMM-
   100), Debtor shall complete the Document Preparation Software and pay the non-
   refundable fee directly to the Document Preparation Software approved vendor. Debtor’s
   initial loan modification forms shall be completed using the court-approved Document
   Preparation Software and be ready for signature and submission. This includes collecting
   Debtor’s required supporting documentation in order to submit Debtor’s initial package
   (“Debtor’s Prepared Package”) to Lender for review through the MMM Portal.

                         (ii)   Filing the Motion. Upon completion of Debtor’s Prepared
   Package, any eligible Debtor may seek entry of an order for referral to the MMM
   Program by filing a Motion For Referral to Mortgage Modification Mediation Program
   (Form ND-MMM-100), which shall identify the proposed mediator selected by Debtor.
   The requirements of B.L.R. 9013-1(b)(3) and B.L.R. 9013-1(d) are not applicable.

                        (iii)  Entry of Order of Referral. Debtor shall lodge with the
   Court an Order Granting Motion for Referral to Mortgage Modification Mediation
   Program (Form ND-MMM-103) immediately after filing the motion for referral to the
   MMM Program, and the Court shall enter an order granting the motion on an ex parte
   basis.

                           (iv)   Notice Requirements. Any Debtor seeking entry of an
   order referring a case to the MMM Program with the consent of Lender may seek entry of
   such order on an ex parte basis and is not required to file and serve a notice and
   opportunity for hearing pursuant to B.L.R. 9014-1(b)(3), provided that Debtor has filed a
   Notice of Lender’s Consent to Attend and Participate in Mortgage Modification
   Mediation Program (Form ND-MMM-101) simultaneously with the motion.

                                                  2                         VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125    Doc# 33     Filed: 10/11/18    Entered: 10/11/18 15:32:25        Page 4 of 14
          Any Debtor seeking entry of an order referring a case to the MMM Program
   without the express written consent of Lender may seek entry of such order on an ex
   parte basis and is not required to file and serve a notice and opportunity for hearing
   pursuant to B.L.R. 9014-1(b)(3), provided that Debtor provides Lender fourteen (14)
   days notice of the right to seek reconsideration by filing and serving Notice of Entry of
   Order Granting Motion for Referral to Mortgage Modification Mediation Program (Form
   ND-MMM-104) promptly after entry of an order referring a case to the MMM Program.

                           (v)    Service. If Lender has not provided Debtor with written
   consent to entry of an order referring a case to the MMM Program, then Debtor shall
   serve the notice of entry of order referring case to the MMM Program (Form ND-MMM-
   104), a copy of the order referring the case to the MMM Program (Form ND-MMM-103)
   as Exhibit A, a copy of these procedures as Exhibit B, and a copy of the Objection to
   Selection of Mortgage Modification Mediation Program Mediator (Form ND-MMM-105)
   as Exhibit C, on the Required Parties and the Chapter 13 Trustee. Service shall be
   governed by Federal Rule of Bankruptcy Procedure 9014(b).

           If Lender has provided Debtor with written consent to entry of an order referring a
   case to the MMM Program, then Debtor shall serve only a copy of the order referring
   case to the MMM Program (Form ND-MMM-103) on the Required Parties and the
   Chapter 13 Trustee.

                  B.      By Lender.
                         (i)    Filing the Motion. Any Lender may seek entry of an order
   of referral to the MMM Program by filing a motion that substantially conforms to the
   local Mortgage Modification Mediation Forms. In the Motion, Lender shall identify the
   proposed mediator for the case. Lender may, but is not required, to comply with the
   requirements of B.L.R. 9013-1(b)(3) or B.L.R. 9013-1(d).

                          (ii)    Notice Requirements. Lender shall file and serve a notice
   and opportunity for hearing pursuant to B.L.R. 9014-1(b)(3) along with a copy of the
   current MMM Procedures, and may not seek entry of such order on an ex parte basis. If
   any party files timely opposition to the motion, then the procedures set forth in B.L.R.
   9014-1(b)(3)(A)(a)-(b) shall govern setting the matter for hearing before the Court.

                         (iii)   Service. Lender shall serve the motion and the notice and
   opportunity for hearing on Debtor, Debtor’s bankruptcy counsel (if any), and the Chapter
   13 Trustee. Service shall be governed by Federal Rule of Bankruptcy Procedure 9014(b).

                           (iv)    Entry of Order of Referral. If there is no timely opposition,
   Lender shall file a request for entry of default and lodge a proposed order (that
   substantially conforms to Form ND-MMM-103) pursuant to the procedures set forth in
   B.L.R. 9014-1(b)(4). If there is timely opposition to the motion, then the Court will
   resolve the matter at the hearing and issue an appropriate order.

           6.      Selection of Mediator. The moving party shall propose a mediator in the
   motion seeking referral of the case to the MMM Program, and if the moving party fails to
   propose a mediator in the motion, the Clerk of the Court shall randomly assign a mediator
   for the case from the Register of Mediators. If the non-moving party does not consent to
   the proposed mediator, then within fourteen (14) days after service of the notice of entry
   of order referring case to the MMM Program, the non-moving party shall file and serve

                                                     3                          VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33     Filed: 10/11/18     Entered: 10/11/18 15:32:25          Page 5 of 14
   an Objection to Selection of Mortgage Modification Mediation Program Mediator (Form
   ND-MMM-105), and the Clerk of the Court shall randomly select a different mediator for
   the case from the Register of Mediators.

            7.     Additional Parties. Any co-obligor, co-borrower, or other third party
   obligated on the note or mortgage may participate in the MMM Program. Debtor shall
   file the Notice of Third-Party Consent to Attend and Participate in Mortgage
   Modification Mediation Program (Form ND-MMM-102) for each co-obligor, co-
   borrower, or other third party obligated on the note or mortgage that elects to participate
   in the MMM Program.

           8.       Order Of Referral to Mortgage Modification Mediation. Upon entry
   of the order referring a case to the MMM Program, the moving party shall serve a copy of
   the order on the Required Parties, including the designated mediator (once determined),
   and file a certificate of service indicating the parties that were served with the order.

                    A.      Debtor Requirements. Within seven (7) days after entry of an
   order referring the case to the MMM Program or Lender’s registration on the MMM
   Portal, which ever occurs later, Debtor shall upload to the MMM Portal: (i) Debtor’s
   Prepared Package; (ii) a copy of the order referring the case to the MMM Program; and
   (iii) all additional documents and information specified by Lender on the MMM Portal
   (collectively, these documents and information shall be referred as the “Completed
   Package”). Debtor shall also designate the selected mediator on the MMM Portal and
   pay the following non-refundable fees: (i) the MMM Portal submission fee ($40.00)
   directly to the MMM Portal vendor; and (ii) one-half (1/2) of the applicable mediator fee
   ($300.00) directly to the mediator.

           Debtor and Debtor’s attorney (if applicable) shall act in good faith throughout the
   entirety of the MMM Program, including but not limited to, promptly responding to all
   inquires and requests for additional documentation made by Lender through the MMM
   Portal. If Debtor fails to comply timely and fully with the requirements set forth in
   Section 8(A), the Court may issue appropriate sanctions, including vacating the order
   referring the case to the MMM Program, on motion filed by Lender.

                    B.      Lender Requirements. Within fourteen (14) days after entry of an
   order referring the case to the MMM Program, Lender and Lender’s California counsel
   (if any) shall register on the MMM Portal (if not already registered). As part of the
   registration process for the MMM Portal, Lender shall provide to the MMM Portal
   vendor all applicable initial mortgage modification requirements (“Lender’s Initial
   Package”), which will be posted on the MMM Portal by the MMM Portal vendor.
   Lender’s Initial Package shall specify the forms and documentation necessary for Lender
   to initiate a review of Debtor’s request for mortgage modification options. [Registration
   on the MMM Portal is a one-time event, and once Lender is registered on the MMM
   Portal, Lender will not have to re-register for each subsequent matter.]

           Within seven (7) days after Debtor submits the Completed Package, Lender shall
   on the MMM Portal: (i) acknowledge receipt of the Completed Package; and (ii)
   designate its single point of contact and outside legal counsel (if any). The designated
   single point of contact and outside legal counsel (if any) shall have all requisite authority
   (within the investor’s guidelines) to settle any and all issues that may arise during the
   MMM Conferences. Lender shall also pay one-half (1/2) of the applicable non-
   refundable mediator’s fee ($300.00) directly to the mediator.


                                                     4                           VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33      Filed: 10/11/18     Entered: 10/11/18 15:32:25          Page 6 of 14
           Lender and Lender’s attorney (if applicable) shall act in good faith throughout the
   entirety of the MMM Program, including but not limited to, promptly responding to all
   inquiries made by Debtor through the MMM Portal.

           In the event that Lender transfers a loan subject to the MMM Program, Lender
   shall promptly provide a copy of the order referring the case to the MMM Program to the
   new holder of the loan (the “Successor Lender”), and the Successor Lender shall be
   obligated to comply with all terms of the order. Further, either Debtor or Lender shall
   transfer the submission on the MMM Portal to the Successor Lender.

                  C.      Mediator Requirements. Within seven (7) days after Debtor has
   complied with the requirements set forth in Section 8(A) above, the mediator shall log
   into the MMM Portal to facilitate the exchange of information between Debtor and
   Lender in an effort to perfect the documentation needed for Lender to complete an
   analysis of Debtor’s mortgage modification options.

           No later than seven (7) days after the mediator determines that Lender has
   received and reviewed all of the required information transmitted through the MMM
   Portal, the mediator shall schedule the initial MMM Conference. In the event that the
   mediator cannot determine whether Lender has received and reviewed all the required
   information, the mediator shall schedule the initial MMM conference within ninety (90)
   days after entry of the order referring the case to the MMM Program. The initial MMM
   Conference shall not exceed one (1) hour. The mediator shall report the scheduling of
   any and all MMM Conferences through the MMM Portal.

          9.      Mortgage Modification Mediation Conferences.
                    A.      Attendance at MMM Conferences. Except as otherwise provided
   in this section, the Required Parties shall attend all MMM Conferences and be authorized
   to settle all matters requested in the motion seeking referral to the MMM Program.

                          (i)     Debtor. If Debtor is represented by an attorney, then
   Debtor, Debtor’s attorney, and any co-obligor, co-borrower, or other third party obligated
   on the note or mortgage, may participate in the MMM Conference by telephone provided
   that they are physically present with Debtor’s attorney and present identification to
   Debtor’s attorney during all MMM Conferences. If Debtor is not represented by an
   attorney, Debtor and any co-obligor, co-borrower, or other third party obligated on the
   note or mortgage, shall be physically present with the mediator at the mediator’s selected
   location and present identification to the mediator during all MMM Conference. Debtor
   shall provide a foreign language interpreter (if necessary) at Debtor’s own expense.

                         (ii)   Lender. Lender’s designated representative and Lender’s
   attorney may appear telephonically at all MMM Conferences.

                          (iii)    Florida Mediator. If a Florida mediator is selected to
   conduct the MMM Conference, the Required Parties may appear telephonically. The
   Florida mediator shall initiate the conference call.

                           (iv)    Public Entity. If a party to the mediation is a public entity,
   that party shall appear at the MMM Conference by the physical presence of a
   representative with full authority to negotiate on behalf of the entity and to recommend
   settlement to the appropriate decision-making body of the entity. The representative may
   appear telephonically at all MMM Conferences.

                                                     5                           VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33      Filed: 10/11/18     Entered: 10/11/18 15:32:25          Page 7 of 14
                   B.      MMM Conferences. The initial MMM Conference shall not
   exceed one (1) hour in duration. In the event that the parties are unable to reach an
   agreement, the mediator shall schedule a second and final MMM Conference that shall be
   held no later than thirty (30) days after the conclusion of the initial MMM Conference.
   The final MMM Conference shall also not exceed one (1) hour in duration. If necessary,
   and upon written stipulation of the parties, the mediator may continue the MMM
   Conference beyond the two (2) one-hour conferences. The entire MMM Program shall
   be completed no later than one hundred and fifty (150) days after entry of the order
   referring the case to the MMM Program, without written stipulation of the parties or
   order of the Court extending this deadline.

                  C.      Settlement Agreement. All parties attending the MMM
   Conference shall be ready, willing, and able to sign a binding settlement agreement at the
   MMM Conference. Further, at all MMM Conferences, all parties shall have the ability to
   scan and send and receive documents by email, facsimile, or other electronic means, as
   necessary to enter into a binding settlement agreement.

                  D.       Confidential Communications. All communications and
   information exchanged during the MMM Program shall be privileged and confidential
   and shall be inadmissible in any subsequent proceeding as provided for by Federal Rule
   of Evidence 408, except in such circumstances when a party fails to participate in good
   faith in the MMM Program or the MMM Program Procedures or in subsequent mediation
   negotiations in this case or any State of California Foreclosure Mediation Program.

           The Chapter 13 Trustee shall have complete access to the MMM Portal, but shall
   not be able to read the contents of any documentation, correspondence, or other
   confidential information exchanged by the parties.

          10.     Post Mortgage Modification Mediation Conference Procedures.

                  A.      Mediator Reporting Requirements. Within seven (7) days after the
   conclusion of the final MMM Conference, the mediator shall report the results of the
   mediation on the MMM Portal. Within seven (7) days after submission of the report on
   the MMM Portal, the mediator shall file with the Court the Final Report of Mortgage
   Modification Mediation Program Mediator (Form ND-MMM-201) along with the Final
   Report generated by the MMM Portal.

                   B.     Trial Loan Modification Agreement. If the parties reach a trial
   loan modification agreement, but not a final loan modification agreement, then within
   fourteen (14) days after the parties reach such agreement, Debtor shall file a Motion to
   Approve Trial Loan Modification Agreement and Authorizing Trustee to Make
   Distributions Prior to Confirmation to Lender (Form ND-MMM-106) and lodge with the
   Court an Order Granting Motion to Approve Trial Loan Modification Agreement and
   Authorizing Trustee to Make Distributions Prior to Confirmation to Lender (Form ND-
   MMM-107) approved as to form and content by Lender. The Court shall grant such
   relief on an ex parte basis. Once entered by the Court, Debtor shall serve a copy of the
   Order Granting Motion to Approve Trial Loan Modification Agreement and Authorizing
   Trustee to Make Distributions Prior to Confirmation to Lender (Form ND-MMM-107) on
   the Chapter 13 Trustee and file a certificate of service indicating that the Chapter 13
   Trustee was served with a copy of the order.

                  C.     Final Loan Modification Agreement. If the parties reach a final

                                                   6                          VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125    Doc# 33     Filed: 10/11/18     Entered: 10/11/18 15:32:25         Page 8 of 14
   loan modification agreement, then within fourteen (14) days after the parties reach such
   agreement, Debtor shall file a Motion to Approve Loan Modification Agreement After
   Completion of Mortgage Modification Mediation Program (Form ND-MMM-108) and
   lodge with the Court an Order Granting Motion to Approve Loan Modification
   Agreement After Completion of Mortgage Modification Mediation Program (Form ND-
   MMM-109). The Court shall grant such relief on an ex parte basis. Once entered by the
   Court, Debtor shall serve a copy of the Order Granting Motion to Approve Loan
   Modification Agreement After Completion of Mortgage Modification Mediation Program
   (Form ND-MMM-109) on the Chapter 13 Trustee and file a certificate of service
   indicating that the Chapter 13 Trustee was served with a copy of the order.


          11.    Chapter 13 Procedures.

                   A.     Referral to MMM Prior to Confirmation. If a case has been
   referred to the MMM Program and Debtor requires Trustee to make distributions to
   Lender prior to confirmation, then Debtor shall file and serve an amended Chapter 13
   plan that incorporates the Required Chapter 13 Plan Language set forth in Section 11(C)
   below in conjunction with either a Motion to Approve Trial Loan Modification
   Agreement and Authorizing Trustee to Make Distributions Prior to Confirmation to
   Lender (Form ND-MMM-106) or a Motion to Approve Loan Modification Agreement
   After Completion of Mortgage Modification Mediation Program (Form ND-MMM-108),
   unless Debtor has previously filed a Chapter 13 plan that incorporates such language.

            The Court will not confirm a plan that has been referred to the MMM Program
   until after the mediator has filed a Final Report of Mortgage Modification Mediation
   Program Mediator (Form ND-MMM-201), and if a final loan modification agreement is
   reached, the Court has entered an Order Granting Motion to Approve Loan Modification
   Agreement After Completion of Mortgage Modification Mediation Program (Form ND-
   MMM-109).

                  B.     Referral to MMM After Confirmation. If Debtor seeks referral to
   the MMM Program after confirmation, then Debtor shall file and serve a Motion to
   Modify Chapter 13 Plan along with a proposed modified plan that incorporates the
   Required Chapter 13 Plan Language set forth in Section 11(C) below in conjunction with
   the Motion for Referral to Mortgage Modification Mediation Program (Form ND-MMM-
   100).

                  C.     Required Chapter 13 Plan Language. The following language shall
   be included in Section 5 (Additional Provisions) of Debtor’s Chapter 13 plan:

           5.01. Mortgage Mediation Modification. Section 2.08 above shall not be
   applicable and is hereby deleted in its entirety. Debtor has or upon filing of the
   petition will seek entry into the Mortgage Modification Mediation Program (the
   “MMM Program”) established under General Order 29 with respect to the
   following secured creditor(s) and property:




                                                  7                         VERSION 1.01 (August 28, 2015)

   MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125    Doc# 33     Filed: 10/11/18    Entered: 10/11/18 15:32:25        Page 9 of 14
        Class 5 Creditor’s Name/Collateral Description   Monthly Modification Installment         Payment Start Date
                                                         (Includes principal, interest, and       (Start date will be a
                                                           escrow amounts for property           specific month during
                                                                                                        the plan)
                                                               taxes and insurance)

1.

2.

3.


              a.     The plan payment set forth in Section 1.01 above, includes the
       anticipated monthly installment payment that will be achieved during the MMM
       Program, which is typically required to be at least thirty one percent (31%) of
       Debtor’s gross monthly income (exclusive of applicable Trustee’s fees) or such other
       amount designated by the secured creditor for the real property subject to the
       MMM Program.

              b.    If the holder of a claim specified in Section 5.01 above provides
       Debtor and Trustee with notice of a payment change in accordance with Federal
       Rule of Bankruptcy Procedure 3002.1(b), then Debtor shall adjust the plan payment
       accordingly and is not required to file a motion to modify the plan to provide for
       such payment change.

               c.     Trustee shall retain each Estimated Monthly Payment set forth above
       until entry of an order by the Court authorizing such distributions.

              d.     Timely payments received by Trustee pursuant to this paragraph
       shall be deemed as timely payments made pursuant to any trial loan modification
       agreement or final loan modification agreement approved by the Court under the
       MMM Program.

              e.    Entry of an order confirming the plan shall suspend and revoke any
       remaining obligations of Trustee to make disbursements pursuant to Paragraph (5)
       of an Order Granting Motion to Approve Trial Loan Modification Agreement and
       Authorizing Trustee to Make Distributions Prior to Confirmation (Form ND-
       MMM-107) or Paragraph (5) of an Order Granting Motion to Approve Loan
       Modification Agreement After Completion of Mortgage Modification Mediation
       Program (Form ND-MMM-109) in this case.

               f.    In the event Debtor is unable to reach a final loan modification
       agreement, Debtor shall, within 14 days after the mediator files a Final Report of
       Mortgage Modification Mediation Program Mediator (Form ND-MMM-201), file
       an amended plan providing for appropriate treatment of pre-petition and post-
       petition arrears or surrender of the property specified in Class 5.

               g.     If Debtor fails to file timely an amended plan, Debtor shall be deemed
       to be in material default under this plan and the remedies described in Section 4.02
       shall be available to Trustee or Creditor.

                12.      Effect of Mediation.

                     A.       Automatic Stay. The automatic stay as provided for under 11
       U.S.C. § 362(a) shall be modified to the extent necessary to facilitate the MMM Program.

                                                          8                                   VERSION 1.01 (August 28, 2015)

       MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

     Case: 18-42125        Doc# 33        Filed: 10/11/18 Entered: 10/11/18 15:32:25                  Page 10 of
                                                        14
  After entry of the order referring the case to the MMM Program, all pending motions for
  relief from the automatic stay with respect to real property subject to the MMM Program
  shall be continued or dropped from calendar until after such time that the MMM Program
  has concluded. Further, the pendency of the MMM Program shall constitute good cause
  and compelling circumstances under 11 U.S.C. § 362(e) to delay the entry of any final
  decision on a pending motion for relief from stay with respect to real property subject to
  the MMM Program.

          During the pendency of the MMM Program, no motion for relief from stay shall
  be filed on an ex parte basis with respect to real property subject to the MMM Program.
  Further, any lender seeking relief from the automatic stay prior to the conclusion of the
  MMM Program shall, in the motion, set forth the reasons why relief is appropriate prior
  to the conclusion of the MMM Program.

                  B.      No Delay. The referral of a case to the MMM Program does not
  relieve the parties from complying with any other court orders or applicable provisions of
  the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, General
  Orders or the Bankruptcy Local Rules. Notwithstanding a matter being referred to the
  MMM Program, the bankruptcy case shall not be stayed or delayed without further order
  of the Court.

                C.      Mortgage Payments. Any debtor participating in the MMM
  Program shall be required to pay all post-petition installment payments to Lender through
  the Chapter 13 Trustee including, but not limited to, on-going mortgage payments, trial
  modification payments, final modification payments, and any arrearages.

                 D.      Closing. If Debtor’s bankruptcy case is otherwise in a posture for
  administrative closing, the case shall remain open during the pendency of the MMM
  Program, unless otherwise ordered by the Court.

         13.     Mediator Procedures.

                  A.     Registration of Mediators. The Clerk of the Court shall establish
  and maintain a register of qualified individuals who have registered to serve as mediators
  for the MMM Program and have been approved by the Court (the “Register of
  Mediators”). Applicants who meet the minimum qualifications and have been approved
  by the Court shall be registered on the Register of Mediators for a duration of three (3)
  years, and may reapply thereafter. Mediators must also register directly on the MMM
  Portal so that Debtor may designate the mediator and provide access to Debtor’s
  submissions in the MMM Portal. Any mediator whom is not listed on the Register of
  Mediators will not be approved for access on the MMM Portal.

                  B.     Minimum Qualification. In order to be eligible for consideration
  as a mediator in the MMM Program, the mediator shall complete the Verification of
  Qualification to Act as Mediator in Mortgage Modification Mediation Program (Form
  ND-MMM-200) and file such verification with the Clerk of the Court. The minimum
  qualifications to become an eligible mediator include:

                           (i)     An active and licensed member of the State Bar of
  California and admitted to practice law in a state court or federal court within California
  for at least the past five (5) years;
                           (ii)    A retired California state court or federal court judge; or
                           (iii)   An active and licensed member of the State Bar of Florida

                                                    9                          VERSION 1.01 (August 28, 2015)

  MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33      Filed: 10/11/18 Entered: 10/11/18 15:32:25             Page 11 of
                                              14
  and an approved member on the Register of Mediators with the Clerk of the Court for the
  United States Bankruptcy Court, District of Florida (all divisions) accepting MMM
  Assignments (limited to one (1) year commencing August 1, 2015).
                  C.      Removal From Register of Mediators. The Clerk of the Court shall
  promptly remove a mediator from the Register of Mediators at the mediator’s request.
  Any mediator voluntarily removed from the Register of Mediators may later reapply by
  filing a Verification of Qualification to Act as Mediator in Mortgage Modification
  Mediation Program (Form ND-MMM-200). The Court may remove a mediator in its
  discretion for cause shown.

                 D.     Standard of Professional Conduct. Any mediator appointed
  pursuant to these procedures shall be subject to the Model Standards of Conduct for
  Mediators as revised and adopted in 2005 by the American Arbitration Association,
  American Bar Association, and Association of Conflict Resolution (available online at:
  http://www.americanbar.org/content/dam/aba/migrated/2011_build/dispute_resolution/m
  odel_standards_conduct_april2007.authcheckdam.pdf). Mediators shall have judicial
  immunity in the same manner and to the same extent as a judge.

                  E.      Mediator’s Compensation. Mediators shall be compensated at the
  rate of $600.00, or at such rate as may be agreed to in writing by the parties and the
  mediator selected by the parties. The cost of the mediator’s services shall be split equally
  by the parties to the MMM Conferences, unless otherwise agreed by the parties.

          The fee paid to the mediator include the following service: assistance in
  determining that all documents and information is properly uploaded to the MMM Portal
  or otherwise exchanged between Debtor and Lender; scheduling the MMM Conferences;
  participation in a maximum of two (2) one-hour MMM Conferences; and filing all
  necessary reports with the Court. To the extent that the MMM Conferences extend
  beyond the two (2) one-hour sessions, the cost of the mediator’s services shall be split
  equally by the parties and payment shall be provided to the mediator at least twenty four
  (24) hours prior to the MMM Conference. If Debtor is not represented by counsel,
  payment for such additional MMM Conferences shall be made by cashier’s check or
  money order.

                  F.      Disqualification of Mediator. Any person selected as a mediator
  may be disqualified for bias or prejudice as provided for in 28 U.S.C. § 144, and shall be
  disqualified in any action in which the mediator would be required to do so if the
  mediator was a judge and subject to the standards set forth in 28 U.S.C. § 455.

                  G.     Mediator Unable to Serve. If a mediator is unable to serve in an
  assigned case, then after receipt of the order referring case to the MMM Program, the
  mediator shall promptly file and serve a notice of inability to serve on the Required
  Parties, and the Clerk of the Court shall randomly select a new mediator from the
  Register of Mediators without a hearing. In the event that a mediator is replaced, Debtor
  shall promptly update the MMM Portal to designate the new mediator for the case.

                  H.      MMM Conferences. Upon consultation with the parties and their
  attorneys (if any), the mediator shall fix a reasonable time and place for the MMM
  Conference, except as otherwise agreed by the parties or by order of the Court, and shall
  give the parties at least seven (7) days advance written notice of the date, time, and place
  of the MMM Conference. Attendance at the MMM Conference is mandatory, and as
  specified in Section 9(A) above, telephonic appearances are permissible under certain

                                                   10                          VERSION 1.01 (August 28, 2015)

  MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33     Filed: 10/11/18 Entered: 10/11/18 15:32:25              Page 12 of
                                             14
  circumstances. The mediator has sole discretion to determine how the MMM Conference
  is conducted, and shall determine when the parties are to be present in the conference
  room together, if at all. No party can be required to participate in a MMM Conference
  for longer than two (2) hours.

          14.    Compensation for Debtor’s Counsel. Attorneys for Debtor shall be
  permitted to charge attorney’s fees not to exceed $2,500.00 and costs not to exceed
  $100.00 for participation in the MMM Program. These fees and costs are in addition to
  those fees and costs incurred in the representation of Debtor in the Chapter 13 case.
  Debtor’s attorney shall perform the following services to receive such fees:

         •   Prepare, file, and serve Motion for Referral to Mortgage Modification
             Mediation Program (Form ND-MMM-100);
         •   Prepare and file Notice of Lender Consent to Attend and Participate in
             Mortgage Modification Mediation Program (Form ND-MMM-101) (if
             necessary) and Notice of Third Party Consent to Attend and Participate in
             Mortgage Modification Mediation Program (Form ND-MMM-102) (if
             necessary).
         •   Prepare and upload an Order Granting Motion for Referral to Mortgage
             Modification Mediation Program (Form ND-MMM-103);
         •   Prepare, file, and serve Notice of Entry of Order Granting Motion for Referral
             to Mortgage Modification Mediation Program (Form ND-MMM-104) (if
             necessary);
         •   Use and complete the Document Preparation System;
         •   Prepare all forms required for submission on the MMM Portal;
         •   Submit all required documents and communication through the MMM Portal;
         •   Communicate with Lender and the mediator in an attempt to promptly settle
             or otherwise resolve the matter;
         •   Attend all MMM Conferences and all related Court hearings;
         •   Prepare, file, and serve Motion to Approve Trial Loan Modification
             Agreement and Authorizing Trustee to Make Distributions Prior to
             Confirmation to Lender (Form ND-MMM-106) and upload an Order Granting
             Motion to Approve Trial Loan Modification Agreement and Authorizing
             Trustee to Make Distributions Prior to Confirmation to Lender (Form ND-
             MMM-107) (if a trial loan modification agreement is reached);
         •   Prepare, file, and serve Motion to Approve Loan Modification Agreement
             After Completion of Mortgage Modification Mediation Program (Form ND-
             MMM-108) and upload an Order Granting Motion to Approve Loan
             Modification Agreement After Completion of Mortgage Modification
             Mediation Program (Form ND-MMM-109) (if a final loan modification
             agreement is reached);
         •   Review all modified loan documents (if necessary); and
         •   Prepare and file all other pleadings required to promptly settle the matter.

         Debtor’s attorney shall file an application for allowance of these additional fees
  and costs and upload an appropriate order authorizing Trustee to pay these fees through
  the Chapter 13 Plan upon completion of the MMM Program.

                                                  11                          VERSION 1.01 (August 28, 2015)

  MORTGAGE MODIFICATION MEDIATION (“MMM”) PROGRAM PROCEDURES

Case: 18-42125     Doc# 33     Filed: 10/11/18 Entered: 10/11/18 15:32:25             Page 13 of
                                             14
                                              Court Service List

    18-41948 Notice will be electronically mailed to:

    Martha G. Bronitsky
    13trustee@oak13.com

    Marianne Malveauxon behalf of Debtor Leroy Fonteno
    cfamalveaux@gmail.com, lesliepatrice@gmail.com

    Office of the U.S. Trustee/Oak
    USTPRegion17.OA.ECF@usdoj.gov

    Notice will not be electronically mailed to:

    Bosco Credit, LLC
    c/o Shannon C. Williams, Esq.
    1920 Old Tustin Avenue
    Santa Ana, CA 92705

    Credit Ventures, LLC
    Successor in interest ot Aqua Finance 16130 Ventura Blvd.,
    Suite 620 Encino, CA 91436

    Franchise Tax Board
    Special Procedures Section
    POBox 2952
    Sacramento, CA 95812-2952

    Rushmore Loan Management Services
    POBOX 52708
    Irvine, CA 92619


    Wells Fargo Bank
    P.O. Box 10355
    Des Moines, IA 50306-0335




FORM ND-MMM-103                                                    3            VERSION 1.00 (AUGUST 1, 2015)
ORDER GRANTING MOTION FOR REFERRAL TO MORTGAGE MODIFICATION MEDIATION PROGRAM
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                     BEST CASE BANKRUPTCY

      Case: 18-42125       Doc# 33     Filed: 10/11/18 Entered: 10/11/18 15:32:25        Page 14 of
                                                     14
